Citation Nr: 1711451	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  That VLJ has since left the Board and the Veteran was notified of such and offered the opportunity to have a new Board hearing.  In April 2016, he indicated he did not desire an additional hearing.

In October 2012, the Board remanded this case for further development.

In a March 2014 decision, the Board denied the Veteran's claim of service connection for a skin disorder and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR).  In a November 2014 Order, the Court granted the motion, vacated the March 2014 Board decision with regard to the issue of service connection for a skin disorder, and remanded the case to the Board for further appellate review.

In April 2015 and June 2016, the Board remanded this case for further development consistent with the JMR instructions.  As new VA examiners' opinions were obtained, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).





FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a skin disability that is etiologically related to a disease, injury, or event which occurred in service, to include herbicide exposure.


CONCLUSION OF LAW

Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a November 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided several VA examiners' opinions during the appeal, including in April 2013, June 2015, and August 2016.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran contends that service connection is warranted for a skin disorder, alleging that it is a result of his Vietnam service, including exposure to Agent Orange, as stated by him in a November 2011 written statement.  A later written statement submitted by him in December 2013 states that while in Vietnam, he climbed poles and walked through chemically treated vegetation, and indicated the worst areas of skin problems involved his ankles and calves where he was exposed to chemicals.  Thus, he indicates that exposure to various chemicals including herbicides, resulted in his current skin disorder.  His representative, during the Board hearing, conceded that service connection was not being sought on a presumptive basis due to Agent Orange exposure, as his skin disorder was not listed as a presumptive disorder.  

As his service department records show that he served in Vietnam, exposure to an herbicide agent (i.e. Agent Orange) in Vietnam is presumed. 38 C.F.R. § 3.307 (d)(6)(iii).  Given such exposure, chloracne or other acneform disease consistent with chloracne shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to service connection under a presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

The Veteran and his spouse testified at the July 2012 hearing that his skin disorder had its onset within one to two years after his separation from service.  It appeared initially around his navel, but has also appeared on his head (mostly the right side), ears, lower legs, groin area, inside of his thighs, the scrotum area, the buttock area and his lower and upper back.  They described his skin disorder as causing red, itchy and scaling patches that crack and bleed, especially when he scratches.  The Veteran testified that the condition is always there, only clearing up a little bit with the use of topical creams.  His spouse testified that the condition comes and goes, but, if he does not use the topical creams, it will come back.  He has indicated that he did not seek treatment for the skin disorder until it got really bad in 1998.

Service treatment records are silent for any complaints, history or findings of skin problems in service, including on entrance examination in October 1968 and separation examination in September 1970. 

The earliest mention of skin problems is shown in 1998, when in April of that year he was seen for acute complaints of recurrent skin rash on the anterior lower leg, buttocks and abdomen occurring several times a year over the previous several years and was resistant to over-the-counter medications.  Examination revealed a fine reddish micropapular rash on the anterior shins and lower abdomen and he was diagnosed with inflammatory dermatitis.  Also of record are copies of appointment letters with the VA Dermatology Clinic at the VA Medical Center in Murfreesboro, Tennessee, on August 31, 1998 with a history of diagnosis of psoriasis diagnosed in November 1997.

Thereafter, the next skin rash is not shown in the record until 2007 when in September 2007 he was seen at the VAMC with a history of rash on the lower extremity, umbilical and sacroiliac regions.  Examination revealed an erythematous, silvery plaque on the lower right leg, umbilical area and between the buttock crevices.  He was assessed with psoriatic rash.  In November 2007, he requested dermatology consultation for a rash that was spreading.  He subsequently was assessed with lichenoid eczema by dermatology following examination of an erythematous macular rash found on the right foot and right calf. 

VA examinations for diabetes in November 2009 and September 2010 were silent for any significant skin problems, with no diabetic skin abnormalities noted in November 2009 and he had no skin abnormalities on examination in September 2010.

He subsequently was seen for complaints of rash, including in December 2010 when he reported a spreading rash of the navel, ears and scrotum with a macular rash found on examination.  He was diagnosed with rash and referred to dermatology.  The dermatology record from the same month assessed him with aspects of tinea, intertrigo dermatophyte infection (tinea cruris, tinea pedis, tinea corporis and tinea manum).  He was placed on a medication regimen of triamcinolone and clotrimazole.  A January 2011 note shows the rash resolved with medication.  In July 2011, he was again seen for chronic rashes on the groin, buttocks crease, and umbilical area.  A similar rash was complained of in the middle abdomen, with erythematous rash in the middle abdomen and umbilical area as well as a similar rash in the groin area.  He was assessed with contact dermatitis in the abdomen, tinea cruris, and Candida rash midline of the buttocks. 

A VA diabetes examination from March 2012 is noted to be silent regarding any findings or complaints of any skin disorders.

In April 2013 the Veteran underwent a VA skin disorders examination.  The diagnosis was dermatitis or eczema-more specifically tinea corporis (resolved) and eczema.  His history of rash over the right scalp, umbilicus, buttocks and lower legs for many years was noted.  Examination revealed eczema that covered 5 percent of the total body and exposed areas.  Following examination, the examiner concluded that his skin condition was less likely as not caused by any in-service event, injury or illness.  The rationale was that the skin condition appeared to wax and wane, which was normal for this condition.  It was noted that the Veteran currently had eczema, but the examiner suspected that he had had this condition the whole time. (It always occurred in the same locations.)  The rash began several years after he left Vietnam and would not be related to any service in Vietnam.  The examiner noted that the terms of eczema and dermatitis are often used interchangeably.  The examiner also noted that there were 2 major models to explain the pathogenesis of atopic dermatitis, with the predominant model describing it as the result of impaired epidermal barrier function due to intrinsic structural and functional abnormalities of the skin.  In this model, the disease evolved from the outside with an abnormal epidermal barrier as the primary defect.  The second and now generally discredited model attributed the atopic dermatitis to primarily an immune function disorder, described by this examiner as a result of allergies. 

As noted by the April 2015 and June 2016 Board remands, in the JMR referenced above, the parties took issue with the April 2013 examiner's reference to an initial onset of the Veteran's skins symptoms as "several years after he left service," noting instead that the Veteran had testified during the Board hearing that his skin outbreak developed within a year or two of his separation from service.   Also, no explicit reference was made to the Veteran's presumed exposure to herbicides, and as such, the Veteran's contention that his skin condition was caused by exposure to herbicides was to be directly addressed in the new opinion.

In June 2015, an addendum opinion was provided.  The examiner stated that there is no medical evidence that the Veteran's skin condition, diagnosed as eczema, developed in the service or was due to his service or exposure to herbicides.  The examiner explained that no skin condition was noted to be diagnosed in service and he was noted to have a normal skin exam on his exit physical with a negative history of any skin condition.  He was first seen for a rash to his leg, abdomen, and buttocks decades later in April 1998 and was diagnosed with inflammatory dermatitis.  He was noted to have been diagnosed with lichenoid eczema at the
VA in 2007.  The examiner stated that as to the claim of exposure to herbicides, he is not aware of any medical literature that supports the claim that eczema can be caused by exposure to herbicides.  The examiner stated that as to the Veteran's claim that the rash began within two years of leaving service, it would be pure speculation to confirm this.  

The Board, in the June 2016 remand, found this opinion inadequate, as the question posed by the JMR was not the credibility of the Veteran's statement that his skin condition began within two years of leaving service, but rather whether the Veteran's description of suffering a skin outbreak within a year or two of his separation from service would have impact on the negative nexus opinion found by the April 2013 examiner.  As such, an additional addendum opinion was requested to consider the Veteran's statement that his skin outbreak developed within a year or two of his separation from service in a new nexus opinion.

In August 2016, an addendum opinion was again provided.  The examiner stated: "There is no medical evidence to show herbicides as being causative for eczema.  Therefore, even if the rash came on within two years of leaving service, it is irrelevant; if the eczema had occurred during service, I could not opine that this would be related to herbicide exposure.  Therefore, it is less likely than not that the eczema had its onset during military service or is otherwise related to active military service."  In this opinion, the examiner is accepting that the condition appeared within two years, but explaining that it would still not be related to in-service herbicide exposure.  Therefore, the Board accepts the negative nexus opinion as adequate.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection.  As previously pointed out, there is no evidence of a skin disorder shown in service and the Veteran, via his representative, has conceded that he was not seeking entitlement to service connection on a presumptive basis. 

The persuasive medical evidence reflects that the Veteran's skin disorder neither began in nor was caused by any incident of the Veteran's service.  This opinion was based on review of the evidence including the Veteran's contentions of the skin disorder as possibly being related to Agent Orange exposure.  The April 2013 VA examiner provided a rationale discussing the history of the skin disorder, pointing out the interchangeable use of dermatitis and eczema as the same diagnosed skin disorder and described the likely pathogenesis of the disorder, which was noted to have had its onset decades after the Veteran's military service.  The June 2015 examiner noted the lack of a skin disorder in the STRs and that decades passed between separation from service and the 1998 records of treatment for skin disorder.  The examiner stated that as to the claim of exposure to herbicides, he is not aware of any medical literature that supports the claim that eczema can be caused by exposure to herbicides.  The August 2016 examiner stated that there was no medical evidence to show herbicides as being causative for eczema.  The examiner accepted that the condition appeared within two years, pursuant to the Veteran's lay statements, but explained that it would still not be related to in-service herbicide exposure.

No medical evidence has been presented to contradict such negative nexus opinions, other than the lay contentions from the Veteran and his wife, who while competent to describe the nature and onset of his skin symptoms, are not shown to have the medical expertise to provide a competent opinion on the question of whether the disability can be attributed to a time period several years before its onset.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As the record does not contain any competent medical evidence of a diagnosis of chloracne or any other acneform disease subject to the presumptions of 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), service connection under a presumptive basis is not warranted.

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's skin disorder is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


